Citation Nr: 0632170	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident [stroke], to include a lacunar 
infarct, as secondary to a service-connected acquired 
psychiatric disorder, currently diagnosed as dysthymia.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery, and placement of a pacemaker, as 
secondary to a service-connected acquired psychiatric 
disorder, currently diagnosed as dysthymia.  

3.  Entitlement to a temporary total [100 percent] rating 
under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization at a Department of Veterans Affairs Medical 
Center (VAMC) from July 7, 1995, to July 25, 1995.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at a 
VAMC from July 7, 1995, to July 25, 1995.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) based on a claim received in January 1990.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from June 1943 to 
December 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two rating decisions in July 1996 and from a rating 
decision in November 2001 by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It is noted that in December 1998 the RO found the veteran 
incompetent to handle disbursement of funds payable by VA to 
him and that the appellant, a woman who resides in a 
household with the veteran, is recognized by VA as the 
veteran's custodian.  It is also noted that the veteran was 
in receipt of TDIU benefits from January 3, 1995, to August 
8, 1998, and that his service-connected psychiatric 
disability diagnosed as dysthymia has been evaluated as 100 
percent disabling on a schedular basis from August 8, 1998.  

A decision by the Board in August 2000 denied the veteran's 
claim of entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery, and placement of a pacemaker, as 
secondary to a service-connected acquired psychiatric 
disorder, currently diagnosed as dysthymia.  In June 2002, 
the veteran's representative filed a motion requesting 
reconsideration of the Board's May 2, 2002, decision on the 
issue of entitlement to secondary service connection for 
cardiovascular disease, and by an order dated in September 
2002 a Deputy Vice Chairman of the Board granted the motion.  
A Board decision by a reconsideration panel of three Veterans 
Law Judges dated March 14, 2003, again denied the claim for 
secondary service connection for cardiovascular disease.  The 
veteran, through his representative, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's March 14, 2003, decision on the issue of secondary 
service connection for cardiovascular disease and remanded 
the matter for further proceedings, to include VA's obtaining 
a medical opinion from an "expert in cardiology" on the 
medical question of the likelihood that the veteran's 
service-connected acquired psychiatric disorder of dysthymia 
caused or permanently worsened the veteran's underlying 
condition of cardiovascular disease.  

In July 2003, the Board remanded the issues of entitlement to 
service connection for residuals of a cerebral vascular 
accident and for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for re-adjudication of those 
issues by the RO in light of the decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In February 2005, the Board remanded 
the issue of entitlement to secondary service connection for 
cardiovascular disease for development action.  A rating 
decision dated in June 2005 reflects that the veteran's 
psychiatric disorder is rated as 70 percent disabling from 
January 3, 1995, and that a total rating (100%) based upon 
unemployability has been granted as of this date.  The case 
was returned to the Board in August 2006. 

FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of current residuals of a stroke; and a lacunar 
infarct likely resulted from the veteran's development of 
severe hypertension years after his separation from active 
service. 

2.  The greater weight of the competent medical evidence of 
record shows that the veteran's service-connected psychiatric 
disease neither caused nor worsened to any significant degree 
his non service-connected cardiovascular disease.

3.  Inasmuch as the veteran has been awarded a total rating 
from January 3, 1995, the claim for a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from July 7, 1995, to July 25, 1995, is moot. 

4.  Inasmuch as the veteran has been awarded a total rating 
from January 3, 1995, the claim for a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on 
hospitalization from July 7, 1995, to July 25, 1995, is moot.

5.  There is no credible or competent evidence of record  
showing that during the period from January 1990 to January 
3, 1995, the veteran's acquired psychiatric disorder of 
adjustment disorder with depressed mood diagnosed at a VA 
psychiatric examination in June 1989 made him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident [stroke], to include a lacunar 
infarct, as secondary to a service-connected acquired 
psychiatric disorder, currently diagnosed as dysthymia, is 
not warranted.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§§ 3.159(a)(1), 3.310(a), (b), as amended effective October 
10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery, and placement of a pacemaker, as 
secondary to a service-connected acquired psychiatric 
disorder, currently diagnosed as dysthymia, is not warranted.  
38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.159(a)(1), 
3.310(a), (b), as amended effective October 10, 2006, 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Robinette v. Brown, 8 Vet. App. 69, 77 (1995);     

3.  The claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization at VA 
Medical Center from July 7, 1995, to July 25, 1995, is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).

4.  The claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at a 
VAMC from July 7, 1995, to July 25, 1995, is dismissed as 
moot.  38 U.S.C.A. § 7105 (West 2002).

5.  Entitlement to TDIU based on a claim received in January 
1990 is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.16 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in November 2001 and February 2006 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claims decided 
herein.  

The adjudication of the veteran's claims on appeal other than 
his claim for an earlier effective date for a grant of TDIU 
was prior to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA notice provided to the veteran 
by the RO on the other four issues was the kind of remedial 
notice which the Court found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  In view of the fact that the 
veteran and his representative have had ample opportunity 
during the ten years that his appeal has been pending to 
submit evidence and argument in support of his claims, the 
timing of the VCAA notice provided to the veteran was in no 
way prejudicial to him.

Secondary Service Connection Claims

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

A finding of aggravation requires a showing that the 
underlying condition of 
a pre-existing injury or disease, as contrasted to symptoms, 
was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Service 
connection presupposes a diagnosis of a current disease.   
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
  
The only probative evidence on a question of whether a non 
service-connected disability is proximately due to or the 
result of a service-connected disease or injury and the only 
probative evidence on a question of whether an increase in 
severity of a nonservice-connected disease or injury was 
proximately due to or the result of a service-connected 
disease would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2006).

With regard to the claim for secondary service connection for 
residuals of a stroke, to include a lacunar infarct, during 
the veteran's hospitalization in January 1995 at a VAMC for 
psychiatric treatment a CT scan of his brain, which was 
performed to evaluate his subjective complaint of a history 
of right-sided weakness, was read by a VA physician as 
showing a small lacunar infarct in the right basal ganglia.  
An "infarct" is an area of coagulation necrosis in a tissue 
due to local ischemia resulting from obstruction of 
circulation to the area, most commonly by a thrombus or 
embolus.  See Dorland's Illustrated Medical Dictionary 837 
(Dorland's) (28th ed., 1994).  "Lacunar" means pertaining to 
or containing lacunae.  "Lacuna" is a general term for a 
small pit or hollow cavity within or between other body 
structures.  See Dorland's at 894, 895.  "Necrosis" is the 
sum of the morphological changes indicative of cell death.  
See Dorland's at  1103.  "Ischemia" is deficiency of blood 
in a part.  See Dorland's at 861.  An "embolus" is a mass 
of clotted blood or other formed elements brought by the 
blood from another vessel and forced into a smaller one which 
obstructs circulation.  See Dorland's at 542.  "Ganglia" is 
the plural of ganglion.  A "ganglion" is a knot or a knot 
like mass.  See Dorland's at 675.    

A VA neurologist who was called in for a consultation during 
the veteran's hospitalization in January 1995 for psychiatric 
treatment reported, however, that he did not think that the 
veteran had in the past had a left hemispheric CVA, or 
stroke.  Then, a VA fee-basis specialist in neurology who 
examined the veteran in July 1998 reported that he found no 
objective clinical evidence that the veteran had in the past 
had a stroke [cerebral vascular accident].  There is no other 
competent medical evidence of record showing that any imaging 
study of the veteran's brain was ever found by a physician 
with appropriate training and expertise to indicate the 
veteran has had a stroke.  Nor has any VA or non-VA 
neurologist or neurosurgeon ever reported that the veteran 
has residuals of a stroke and described such residual 
disability.  

In June 2003, after review of the pertinent records of the 
veteran's medical treatment, a VA physician, who had 
conducted a heart examination of the veteran in September 
2001, stated in an addendum to his examination report that it 
was his medical opinion that the veteran's history of a 
lacunar infarct was "certainly not secondary" to his 
military service.  He noted that lacunar infarcts are known 
to be highly related to poor control of blood pressure and 
the veteran had exhibited severe hypertension which was 
poorly controlled at the time of the September 2001 VA 
examination.  Service connection is not in effect for 
hypertension.   

Therefore, in the absence of a diagnosis of record of current 
residuals of a stroke or of current residuals of a lacunar 
infarct, the veteran's claim for service connection for 
residuals of a stroke, to include a lacunar infarct, must 
fail.  Furthermore, it is not in dispute that there is no 
medical opinion in writing of record in this case finding a 
relationship of residuals of a stroke to the veteran's 
service-connected psychiatric disability.  There is thus no 
basis whatsoever on which to allow secondary service 
connection for residuals of a stroke by way of causation or 
by way of aggravation, and entitlement to that benefit is not 
established.  See 38 C.F.R. §§ 3.159(a)(1), 3.310(a), (b), as 
amended effective October 10, 2006, 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006); Rabideau, supra.

With regard to the claim for secondary service connection for 
cardiovascular disease, the Board's February 2005 remand 
noted that several VA treating physicians who are not 
specialists had speculated in their treatment notes during 
the pendency of this appeal on the question of whether 
symptomatology of the veteran's service-connected psychiatric 
disability had in some way increased the severity of symptoms 
associated with his non service-connected cardiovascular 
disease.  The Board finds that the musings of those non-
specialist VA physicians on a medical question most properly 
addressed by a specialist in cardiology have little, if any, 
probative value or weight.  The Board's February 2005 remand 
also noted that the medical opinion in writing of the VA 
examining physician who conducted a VA heart examination of 
the veteran July 2001 that the veteran's service-connected 
psychiatric disability did not cause and did not contribute 
to the severity of his non service-connected cardiovascular 
disease was, based, at least in part, on an inaccurate 
factual premise that the veteran had more of a family history 
of heart disease, such as having a biological father who 
suffered from heart disease, that in fact he has and must, 
therefore, be disregarded under the holding of the Court in 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based upon an inaccurate factual premise has no 
probative value).  It is noted that the basis of the Order 
for Reconsideration of the Board's May 2, 2002, decision 
which denied entitlement to secondary service connection for 
cardiovascular disease by a Deputy Vice Chairman of the Board 
was the legal insufficiency of the medical opinion of the VA 
July 2001 examining physician's medical opinion, which was 
contrary to the veteran's claim for secondary service 
connection for cardiovascular disease.

The order of the Court which granted the joint motion of the 
parties before the Court to vacate the Board's March 14, 
2003, decision stated that the matter was being remanded for 
compliance by VA with the instruction of the joint motion to 
obtain a medical opinion from a specialist in cardiology on 
the medical question of whether the veteran's service-
connected psychiatric disability caused or aggravated his non 
service-connected cardiovascular disease.  A remand order of 
the Board's February 2005 remand of this case for development 
action directed that the veteran undergo a medical 
examination by a specialist in cardiology, who should, after 
review of the pertinent medical evidence of record, to 
include the statements on the question by various treating VA 
physicians, and review of other pertinent documents in the 
claims file, and after a clinical examination of the veteran, 
address the questions of whether in fact the veteran's 
service-connected psychiatric disability caused or has 
aggravated his non service-connected cardiovascular disease.  
Such examination was conducted by a VA cardiologist in 
October 2005.  

The reviewing and examining VA cardiologist reported in 
October 2005 his medical opinions that, first, the veteran's 
service-connected psychiatric disability did not cause his 
non service-connected cardiovascular disease and that, 
second, because "objective data is not evident" to support 
a finding that the veteran's service-connected psychiatric 
disability aggravated his non service-connected 
cardiovascular disease, for anyone to say that the veteran's 
service-connected psychiatric disability has aggravated his 
non service-connected cardiovascular disease would be mere 
speculation.  There is no medical opinion in writing of 
record by any other specialist in cardiology, VA or non-VA, 
contrary to the medical opinion of the VA cardiologist who 
reviewed the veteran's medical case in October 2005.  

A statement in writing signed with the veteran's name which 
was received by VA in December 1995 which was to the effect 
that "my doctors" have "told me" that my "stress and 
anxiety" is one of several reasons "for my heart 
condition" is lacking in probative value under the Court's 
holding in Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
layman's account of what a physician purportedly said is too 
inherently unreliable to constitute medical evidence).  

The statements of record by the appellant, who is a licensed 
practical nurse [LPN], stating her personal belief that the 
veteran's service-connected psychiatric disability aggravated 
his non service-connected cardiovascular disease have no 
probative value, because an LPN is not qualified to offer a 
medical opinion on a question requiring the medical judgment 
of a specialist in cardiology.  See 38 C.F.R. § 3.159(a)(1) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence of record is against the 
veteran's claim for service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery, and placement of a pacemaker, as 
secondary to a service-connected acquired psychiatric 
disorder, currently diagnosed as dysthymia, and entitlement 
to that benefit is not established.  See § 3.159(a)(1); 
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Hunt, 
Robinette, Espiritu, supra.

Temporary Total Rating Claims

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of twenty-one days.  Notwithstanding that 
hospital admission was for a disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of twenty-one days, the 
increase to a total rating will be granted from the first day 
of such treatment.  38 C.F.R. § 4.29(a), (b) (2006).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds or 
continued use of a wheelchair, or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30(a) (2006) .

In this case, the appellant has been awarded a total 
disability rating based upon unemployability from January 3, 
1995, to August 8, 1998, and a schedular 100 percent rating 
thereafter.  Inasmuch as the veteran has already been awarded 
a total rating beginning in January 1995, his claims for a 
temporary total disability rating for the period July 7, 
1995, to July 25, 1995, under the provisions of either 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 have been rendered moot 
.  Such being the case, his claims for that benefit which are 
moot will be dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2006). 

In the joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant to remand the decision of the Board 
dated March 14, 2003, which had denied entitlement to 
secondary service connection for cardiovascular disease, 
which was granted by the Court, the VA secretary conceded 
that in January 1990 the veteran had filed an informal claim 
for TDIU.  A remand order of the Board in February 2005 
stated that the RO should adjudicate a claim of entitlement 
to TDIU, to include on an extraschedular basis, based on the 
veteran's claim received in January 1990.  At the time of the 
Board's February 2005 remand, the veteran, who had been in 
receipt of TDIU from April 11, 1997, to August 7, 1998, was 
in receipt of a schedular evaluation of 100 percent for his 
service-connected psychiatric disability.  A rating decision 
in June 2005 assigned an earlier effective date of January 3, 
1995, for the grant of TDIU.

A rating decision in July 1989 had granted the veteran an 
increased evaluation of 30 percent for his service-connected 
psychiatric disability, and a rating decision in January 1991 
confirmed and continued the 30 percent rating.  At the time 
of the filing of the veteran's informal claims for TDIU in 
January 1990, the veteran's service-connected psychiatric 
disability was rated as 30 percent disabling, but no higher.  
Because the veteran did not initiate and perfect an appeal to 
the Board of that rating, it is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  

At a VA psychiatric examination in June 1989, the veteran 
indicated that on Christmas Day 1988, six months earlier, his 
wife of 41 years announced that she was leaving him and did 
so and that he had reacted by becoming tense, worrying, 
losing sleep, and losing weight.  He stated that he had then 
seen a private psychiatrist for the first time but had 
declined to take any psychoactive medication.  He reported 
that he had a university degree in mechanical engineering and 
had worked as a mechanical engineer for many years and until 
recently.  The veteran told the examiner that he had had some 
difficulties in performing his job but that he had decided to 
retire on his own.

The Board interprets the veteran's statement in June 1989 
that he "retired on his own" to mean that he left his 
position as a mechanical engineer and left the work force not 
as a result of being dismissed [fired] by his employer or as 
a result of being "laid off" from his job due to a 
reduction in force but rather by a decision of his which was 
not required by his employer.  In the Board's view, this is a 
reasonable interpretation of the veteran's June 1989 
statement regarding the circumstances of his recent 
retirement.  It is noted that the veteran did not make any 
claim at the time of the VA psychiatric examination in June 
1989 that when he stopped working as a mechanical engineer 
"recently", presumably after his wife left him in December 
1988, that he was not capable of performing substantially 
gainful employment by reason of symptomatology of an acquired 
psychiatric disorder.  

On mental status examination in June 1989, the veteran was 
alert and well-oriented in all three spheres.  There was no 
evidence of a thought disorder or of any delusions.  The 
examiner found the veteran, however, to be "sad" and 
"despondent", and he reported that the veteran was trying 
to have a "stiff upper lip."  The diagnosis was adjustment 
disorder with depressed mood.  The VA psychiatrist commented 
that, in his view, the veteran was in "a severe life 
crisis" and that he, the examiner, feared that it was 
possible that the veteran might commit suicide.  It is noted 
that the examiner did not state in the report of the VA 
examination that the veteran said to him that he was planning 
or thinking about killing himself.

On January 3, 1995, the veteran was admitted to a VA Medical 
Center for psychiatric evaluation and treatment.  At 
admission, he stated that he had never seen a psychiatrist 
and that he was not being treated for depression.  The 
veteran's claims file contains no records of VA or non-VA 
inpatient or outpatient psychiatric treatment prior to 
January 3, 1995, which appears to demonstrate that the 
veteran did not seek any such treatment earlier than January 
3, 1995.  As noted above, on and after January 3, 1995, the 
veteran has been paid disability compensation by VA at the 
100 percent rate for TDIU and then for a schedular evaluation 
of 100 percent for a service-connected acquired psychiatric 
disorder, which is his only service-connected disability.

On January 22, 1990, on a VA Form 21-4138, Statement In 
Support of Claim, received by the RO from the veteran, he 
stated, "Request that you schedule a new medical examination 
for me as early as possible.  I find that I am unable to work 
a full day any more due to my condition."  It is noted that 
in this statement the veteran referred only to his 
"condition" and was not more specific.

On June 15, 1990, on another VA Form 21-4138, which the RO 
received from him, the veteran stated that, "I need a re-
evaluation of my condition.  I have gone downhill and now 
find that [my] employment situation is even worse."

For the period January 1990 to January 3, 1995, the veteran 
is not entitled to a grant of TDIU under the provisions of 
38 C.F.R. § 4.16(a) because his disability evaluation for 
that period of time of 30 percent for a psychiatric disorder, 
which is final, does not meet the schedular standard of one 
service-connected disability rated 60 percent or more 
disabling.  

The Board does not have the authority in the first instance 
to assign a TDIU on an extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 
15 Vet. App. (2001).  

The veteran and his representative have never provided any 
evidence from any source other than the veteran-claimant 
which tends to show that from January 1990 to January 3, 
1995, he had a service-connected psychiatric disability the 
severity of which would in his case warrant a referral to the 
VA Director, Compensation and Pension Service, for 
consideration of entitlement to TDIU based on the nature and 
severity of his one service-connected disability of 
adjustment disorder with depressed mood diagnosed by the VA 
examiner in June 1989, his employment history [many years of 
work as a mechanical engineer], his educational and 
vocational attainment [university degree in mechanical 
engineering; long career as a mechanical engineer], and any 
other relevant factors which might have some bearing on the 
issue.  Nor have they identified any existing pertinent 
evidence on that issue and requested VA's assistance in 
attempting to obtain it.  

The record in this case actually contains no probative 
evidence whatsoever showing that during the period that from 
January 1990 to January 3, 1995, the veteran's diagnosed 
adjustment disorder with depressed mood made him unable to 
secure or follow a substantially gainful occupation, which, 
it is noted, would include substantially gainful occupations 
other than mechanical engineer.  In this regard, a careful 
reading of the veteran's statements to VA received in January 
1990 discloses that he did not assert or allege at that time 
that the diagnosed adjustment disorder with depressed mood 
was at that time making him unable to secure or follow a 
substantially gainful occupation.

There is no credible or competent evidence of record to 
support an allowance of the veteran's claim on appeal for 
TDIU based on a claim received in January 1990.  The Board 
must, therefore, conclude that the clear preponderance of the 
evidence of record is against the claim, and entitlement to 
that benefit is not established.  See 38 C.F.R. § 4.16 
(2006).

Benefit of Doubt Doctrine.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to service connection for residuals of a cerebral 
vascular accident [stroke], to include a lacunar infarct, as 
secondary to a service-connected acquired psychiatric 
disorder, currently diagnosed as dysthymia, is denied.

Entitlement to service connection for cardiovascular disease, 
status post myocardial infarction, coronary artery bypass 
graft surgery, and placement of a pacemaker, as secondary to 
a service-connected acquired psychiatric disorder, currently 
diagnosed as dysthymia, is denied.  

The claim of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 based on hospitalization 
at a VAMC from July 7, 1995, to July 25, 1995, is dismissed 
as moot.

The claim of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 based on hospitalization 
at a VAMC from July 7, 1995, to July 25, 1995, is dismissed 
as moot.

Entitlement to TDIU based on a claim received in January 1990 
is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


